DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s amendment to claims 1, 18, 26 in the reply filed 02/24/2021 is acknowledged; claims 6, 13, 16 and 19-24 were previously cancelled.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 13-14, filed 02/24/2021, with respect to claims 1, 18, 26 have been fully considered and are persuasive.  The 103 rejections of 11/25/2020 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
a first and second temperature control element in claim 1 (a heating element, cooling element, or combination thereof as disclosed in para. [0036]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-5, 7-12, 14-15, 17-18, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record discloses an apparatus for applying a moisture resistant coating to a plurality of at least partially assembled electronic devices, comprising: a frame having a length and a width configured to fit along an assembly line for assembling components of electronic devices without blocking aisles adjacent to each side of the 
a first temperature control element associated with the material receptacle of the vaporization chamber; a second temperature control element associated with an interior surface of the vaporization chamber; a pyrolysis chamber; a stop valve between the pyrolysis chamber and the vaporization chamber and a control valve between the stop valve and the pyrolysis chamber, wherein the control valve is a throttling valve;
an application station comprising a deposition chamber configured to deposit a moisture resistant coating comprising a parylene coating, the application station configured to receive the plurality of at least partially assembled electronic devices and to apply the moisture resistant coating to the plurality of at least partially assembled electronic devices simultaneously, the application station including an entry door and an exit door on an opposite side of the application station from the entry door, wherein the 
a first vacuum pump coupled to the application station and a second vacuum pump associated with and dedicated for use with the vaporization chamber; 
a track carried by the frame and oriented along the length of the frame and positioned to pass through the interior of the pre-treatment station and through the interior of the application station through the entry door and the exit door; at least one rack configured to hold and transport a plurality of at least partially assembled electronic devices along the track into and through the pre-treatment station while the at least partially assembled electronic devices are disposed on the at least one rack, from the pre-treatment station and into and through the application station while the at least partially assembled electronic devices are disposed on the at least one rack and from the application station; a processing element programmed to receive data from one or more sensors within the apparatus and further programmed to control operation of one or more components of the apparatus based on the data received; and a cart for carrying the at least one rack.
However the prior art of record fails to teach or disclose a second stop valve between the pyrolysis chamber and the application station and a second control valve between the second stop valve and the application station, wherein the second control valve is a throttling valve, wherein the valves are configured to enable uninterrupted operation of the pyrolysis chamber while at least one of the entry door and the exit door of the application station is open, as set forth in the present claims.
The apparatus of Yasar in view of Crain, Gersdorff, Borgeson, Suzuki, Kataoka, and Bushnell fails to reasonably disclose the above limitations as a combination. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718